Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was not published.  
Priority date is filing date 09/10/2019. 




STATUS OF THE CLAIMS
Claims 1-4, 7-9, 12-13, 16-20, 22, 24-25 and 30-31 and 33 are pending. 
New claim 33 was added.
Claim 1 was amended.
Claim 6 was canceled.
Claims 22, 24, 25, 30, and 31 are withdrawn.
Claims 1-4, 7-9, 12-13, 16-20 and 33 were examined. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/20/2020 and 01/25/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.


Specification
Applicant’s response in regards to amendments in specification was considered. 


A clean copy labelled as “Specification” (62 pages) submitted on 12/19/2019.

Another specification submitted on 09/10/2019 (62 pages) with no comments.

Another amendments filed on 12/18/2020 (10 pages) where cancellation of [00153] example 1 was requested.  It is unclear what was deleted and added in those 10 pages, where the changes were done.  No new matter can be added in the replacement of 10 pages.  

It appears that there is no response summarizing what and why amended in the specification was done, what was deleted and what was added and support in original specification.  For example sometimes corrections are made to correct the typing errors or figures or labelling corrections etc.  For clarity of record each document must be clearly written so that the record made clear to anyone. 
 Application is requested to write clearly with dates what was exactly deleted and added and where is support or reason for amendments.   It will be better to do so for publication purposes and for complete and clear record.   No new matter can be added.   

Chidamide
Formal Name
N-(2-amino-4-fluorophenyl)-4-[[[(2E)-1-oxo-3-(3-pyridinyl)-2-propen-1-yl]amino]methyl]-benzamide
CAS Number
1616493-44-7
Synonyms
CS 055
HBI 8000
Tucidinostat



    PNG
    media_image1.png
    123
    379
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    315
    377
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    92
    639
    media_image3.png
    Greyscale


Xianping Lu et al. (20150299126 also published as US Patent 9573901)
[0022] The method for preparing the chidamide crystal form A provided herein comprises: 

[0024] Step 2: the resultant solid is collected, and added to water; to the mixture is added dropwise 2 mol/L NaOH solution, stirred for 60 min, and then filtered; the resultant solid is collected, washed with water to a pH value from 5 to 7, and then dried; wherein the weight ratio between chidamide and water in Step 2 is in the range from 1:15 to 1:25, and the weight ratio between chidamide and NaOH solution is in the range from 1:1.5 to 1:2.0. 
[0025] Preferably, the drying process in Step 2 was drying under vacuum at 80.degree. C. for 24 h. 

Response to Remarks
Applicants response filed on 01/21/2021 is acknowledged.  Applicants elected group I with traverse.  These groups represent the inventions which were different. A reference applied on one group may not be applied on other groups. The details of the reasons were explained in the restriction requirement. The restriction is maintained. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 12-13 and 16-20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette, Reid et al (US Patent 10,385,131 also published as 20170327583, Brand, (US Patent 10,548,889) , Tam Nm Dinh et al. (Am J Clin Exp Immunol, prev. cited, 892) and Julius E. Remenar et al. (CrystEngComm, 2011, prev. cited, 892 reference).  These references teach combination of Chidamide and salt of celecoxib which embraces Applicants claimed invention. See the entire documents. 	

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

In regards to claim 1, Bassinette teaches celecoxib in combination with chidamide. [0235].  
In regards to claim 1, Bissonnette teaches celecoxib in combination with chidamide. Bissonnette et al (US ‘583) teaches combinations that include an HDAC1 and a PD-L1 inhibitor that are useful for treating cancer, including cancer resistant to PD-1 inhibitors. The combinations of HDAC inhibitors and PD-L1 inhibitors and the use of such combinations in the treatment of cancer [0002].  The combinations that includes an HDAC inhibitor (HDACi) and a PD-L1 inhibitor. The combinations include a compound of formula I and a PD-L1 inhibitor. [0004].
In regards to claim 1, Bissonnette teaches compound of formula I is N-(2-amino-4-fluorophenyl)-4-[[[(2E)-1-oxo-3-(3-pyridinyl)-2-propen-1-yl]- amino]methyl]benzamide, referred to herein as HBI-8000, or chidamide.  [0007].
In regards to claim 1, Bissonnette teaches a method for treating a cancer that has become resistant to treatment with a PD-1 inhibitor wherein such cancer is treated with a combination of an HDAC inhibitor and PD-L1 inhibitor. In embodiments of this aspect the HDAC inhibitor is a compound of formula I including HBI-8000 also known as chidamide. [0019].
In regards to claim 1 as amended includes specific acidic salt of chidamide is hydrochloride or a sulfate salt of chidamide. Bissonnette teaches pharmaceutically acceptable salts, pharmaceutically acceptable stereoisomers, prodrugs, enantiomers, diastereomers, hydrates, co-crystals, and polymorphs thereof.  [0087]. It includes inorganic acids which are hydrochloric acid and sulphate salts.  

A person skilled in the art would know how to make acidic and basic salts of a compound.
Bissonnette does not explicitly teach specific salts as claimed.  Brand teaches pharmaceutically acceptable salts including claimed acidic and basis salts. 
In regards to claims 2-4, and 6 basic salts Brand teaches pharmaceutically acceptable salt  (Lines 48-67, col. 7, lines 1-13, col. 8. It teaches they can be derived from appropriate bases include alkali metal, alkaline earth metal, ammonium and N.sup.+(C.sub.1-4alkyl).sub.4 salts. Representative alkali or alkaline earth metal salts include sodium, lithium, potassium, calcium, magnesium, and the like. (Lines 14-22, col. 8). 
In regards to combination of claim 1, compounds of formula I, Bissonnette et al include pharmaceutically acceptable salts, pharmaceutically acceptable stereoisomers, prodrugs, enantiomers, diastereomers, hydrates, co-crystals, and polymorphs thereof [0087].   
In regards to ratios, dosages, timings and amounts, in the form of tablet or capsule as in claims 2-4, and 6, Bissonnette et al. teaches amounts of compounds in combinations, [0088], [0093] and [0105]-[0109], therefore, a person skilled in the art with the knowledge provided by the reference, would be able to find an appropriate ratio of the amounts as needed at the time the invention was filed with reasonable expectation of success.
acidic salt of chidamide and the basic salt of celecoxib are in a weight ratio of about 8: 1, about 4: 1, about 2:1 
    PNG
    media_image4.png
    13
    7
    media_image4.png
    Greyscale
about 1: 1, about 1:2, about 1:4 or about 1:8 are considered obvious. In regards to combination of claim 1, compounds of formula I, Bissonnette et al include pharmaceutically acceptable salts, pharmaceutically acceptable stereoisomers, prodrugs, enantiomers, diastereomers, hydrates, co-crystals, and polymorphs thereof [0087].
In regards to ratios and amount s as in claims 2-4, 6 and 3, Bissonnette et al. teaches amounts of compounds in combinations, [0088], [0093] and [0105]-[0109], therefore, a person skilled in the art with the knowledge provided by the reference, would be able to find an appropriate ratio of the amounts as needed at the time the invention was filed with reasonable expectation of success.  Therefore, amounts of the acidic salt of chidamide and the basic salt of celecoxib ranges from 5 about 5% (w/w) to about 80% (w/w) and about 95% (w/w) to about 20% (w/w) and the amounts of the acidic salt of chidamide and the basic salt of celecoxib are in a weight ratio of about 8: 1, about 4: 1, about 2:1 
    PNG
    media_image4.png
    13
    7
    media_image4.png
    Greyscale
about 1: 1, about 1:2, about 1:4 or about 1:8 are considered obvious.

Ascertaining the differences between the prior art and the claims at issue.
(MPEP §2141.012)
While Bissonnette et al. teaches combination of chidamide and celecoxib and their salts, Bissonnette does not explicitly teach specific salts as claimed.
In regards to various salts including basic salts which includes sodium salts, Brand teaches pharmaceutically acceptable salt  (Lines 48-67, col. 7, lines 1-13, col. 8. It teaches they can be derived from appropriate bases include alkali metal, alkaline earth metal, ammonium and N+(C1-4alkyl)4 salts. Such as alkali or alkaline earth metal salts sodium, lithium, potassium, calcium, magnesium, and the like. (Lines 14-22, col. 8). 
Dinh was added because it teaches advantages of using celecoxib for treatment of cancers, does not explicitly teach celecoxib basic salts.   These references does not explicitly teach basic salt which is sodium salt of celecoxib as instantly claimed. 
In regards to claim 1, Dinh teaches that nonsteroidal anti-inflammatory drug (NSAID) Celecoxib (Celebrex®) received Food and Drug Administration (FDA) approval in 1998 for treatment of osteoarthritis and rheumatoid arthritis, and in recent years, its use has been extended to various types of malignancies, such as breast, colon, and urinary cancers. To maintain the survival of malignant B cells, non-Hodgkin's Lymphoma (NHL) is highly dependent on inflammatory microenvironment, and is inhibited by celecoxib. Celecoxib hinders tumor growth interacting with various apoptotic genes, such as cyclooxygenase-2 (Cox-2), B-cell lymphoma 2 (Bcl-2) family, phosphor-inositide-3 kinase/serine-threonine-specific protein kinase (PI3K/Akt), and inhibitors of apoptosis proteins (IAP) family. CD19-redirected chimeric antigen-receptor (CD19 CAR) T cell therapy has shown promise in the treatment of B cell malignancies. Considering its regulatory effect on apoptotic gene products in various tumor types, Celecoxib is a promising drug to be used in combination with CD19 CAR T cell therapy to optimize immunotherapy of NHL.  (Abstract).
Dinh teaches the advantages that Celecoxib is also an effective drug to use in treatment of patients with NHL. In a phase II study, 35 patients with relapsed or refractory NHL were treated with high doses of celecoxib (400 mg p.o.bi.d). The median progression-free rate was 4.7 months and median overall survival rate was 14.4 months with 8.4 months median follow-up.  (See last para, right col on page 29).
It would have been obvious to one skilled in the art at the time the invention was filed to use combination Chidamide and celecoxib as taught by Bissonnette et al (US ‘583) as instantly claimed with reasonable expectation of success.  In regards to claim 1, Bissonnette et al. teaches a combination comprising an acidic salt of chidamide and salts of celecoxib.
crystalline hydrates and propylene glycol solvates of celecoxib sodium salt (Cel-Na) were prepared and characterized with the aim of improving oral drug absorption by breaking up the H-bonding interactions present in crystals of the poorly soluble marketed form of the drug (Cel-III). The hydrate grows rapidly from aqueous alkaline solution, forming a thick slurry of thin plates. Thicker plates for structure determination were successfully grown by adding up to 1% benzyl alcohol to the solution. The structure of the pentahydrate of the sodium salt is comprised of a bilayer motif where three waters are coordinated to sodium ions in a discrete layer, while the other two waters reside in a one-dimensional channel. At a given temperature, the hydration state changes rapidly and reversibly as a function of relative humidity (RH). The hydrated salt is physically stable in a sealed vial, but reverts rapidly to the crystalline free base if exposed to ambient CO2 in air at 40% RH or higher. The propylene glycol (PG) solvate of Cel-Na exists in an anhydrous and trihydrate form. The trihydrated PG solvate of Cel-Na is physically stable above ∼15% RH and does not react measurably with CO2 at 66% RH over 4 days, making it the most suitable form for use in solid pharmaceutical formulations.

    PNG
    media_image5.png
    175
    377
    media_image5.png
    Greyscale

X-Ray data collection, solution, and refinement for Cel-Na(H22O)55
Reamer teaches that he celecoxib sodium salt forms that were previously coupled with excipients to improve oral absorption of the drug have been studied. Cel-Na exists as a pentahydrate when suspended in aqueous alkaline media. Addition of 0.3% benzyl alcohol facilitated the growth of crystals sufficiently large for structure Cel-Na(H22O)xxx exists as a trihydrate between 40 and 70% RH, a monohydrate from 10–30% RH, and a hemi-hydrate below 10% RH; PXRD patterns containing both forms are found at humidity close to the transition between two hydration states. The exchange of moisture is rapid and samples must be protected from exposure to air during PXRD measurements to get reproducible powder patterns. Cel-Na(H22O)xxx must be protected from air in order to prevent neutralization of the salt form by carbon dioxide and water in air. Propylene glycol forms a solvate and a trihydrate solvate of Cel-Na. Cel-NaPG(H22O)33 is physically stable at room temperature above ∼10% RH and higher, and the form is resistant to reaction with CO2 and water in the air. Overall, Cel-NaPG(H22O)33 is the most shelf-stable form of Cel-Na discovered to date and would be the best choice for use in formulations combining excipients with a salt form to potentially enhance the rate and extent of oral absorption of celecoxib. (Conclusion, page 1089).See also See Figs 1-12.
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to make a combination of chidamide and basic salt of celecoxib as taught by Bissonnette et al. in combination of Brand, Dinh, and Remenar et al.  Since combination of celecoxib and Chidamide and their salts are taught by the prior art.  It would have been obvious to one skilled in the art at the time the invention was filed to make a combination of chidamide and celecoxib and its salts at the time the invention was filed with reasonable expectation of success.  
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Remenar et al for selection of basic salt such as sodium salt because it teaches that celecoxib sodium salt coupled with excipients to improve oral absorption of the drug. Cel-Na exists as a pentahydrate when suspended in aqueous alkaline media.   Since it teaches X-ray diffraction of celecoxib and also crystalline forms.  Motivation is provided by Remenar to make a single crystal large enough to get X-ray diffraction of the sodium salt of celecoxib that addition of 0.3% benzyl alcohol facilitated the growth of crystals sufficiently large for structure determination by single X-ray diffraction. The salt crystallizes in a bilayer structure having layers of celecoxib and layers of hydrated sodium ions with channels that hold additional water. 
Motivation to use any salt of celecoxib such as sodium salt for unexpected results taught by Remenar et al for improving the absorption of the drug.   Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to prepare a drug containing celecoxib sodium salt when Remenar teaches that Cel-NaPG (H22O)33 is the most shelf-stable form of Cel-Na discovered to date and would be the best choice for use in formulations combining excipients with a salt form to potentially enhance the rate and extent of oral absorption of celecoxib. 
The trihydrate PG solvate of Cel-Na is physically stable above ∼15% RH and does not react measurably with CO2 at 66% RH over 4 days, making it the most suitable form for use in solid pharmaceutical formulations.
 
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
In regards to administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the references as cited above  as applied to claims  1-4, 6-9, 12-13, 16-20 and 33 above, and further in view of Xianping Lu et al. (20150299126 also published as US Patent 9,573,901).
[0022] The method for preparing the chidamide crystal form A provided herein comprises:  
Xianping Lu et al. (20150299126 also published as US Patent 9573901)
[0022]. the method for preparing the chidamide crystal form A provided herein comprises: 
 Step 1: chidamide is added to 2 mol/L dilute hydrochloric acid solution, dissolved by stirring at room temperature and diluted with water; to the resultant solution is added dropwise 2 mol/L NaOH solution, stirred for 30 min, and then filtered; wherein the weight ratio between chidamide and the dilute hydrochloric acid solution in Step 1 is in the range from 1:4.2 to 1:4.4, the weight ratio between chidamide and water is in the range from 1:25 to 1:30, and the weight ratio between chidamide and NaOH solution is in the range from 1:2.5 to 1:2.7; [0023].
Step 2: the resultant solid is collected, and added to water; to the mixture is added dropwise 2 mol/L NaOH solution, stirred for 60 min, and then filtered; the resultant solid is collected, washed with water to a pH value from 5 to 7, and then dried; wherein the weight ratio between chidamide and water in Step 2 is in the range from 1:15 to 1:25, and the weight ratio between chidamide and NaOH solution is in the range from 1:1.5 to 1:2.0. [0024].
Lu teaches that preferred is the drying process in Step 2 was drying under vacuum at 80.degree. C. for 24 h. [0025].
It would have been obvious to one skilled in the art to prepare HCl salt of chidamide or its sulfate salt would have been obvious to one skilled in the art at the time the invention was filed.  Taking the X-Diffraction spectra is also considered obvious to one skilled in the art at the time the invention was filed.   

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628